Citation Nr: 1219356	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  05-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for depression secondary to service-connected hearing loss and tinnitus.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to April 1984. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision, by the North Little Rock, Arkansas, Regional Office (RO), which determined that new and material evidence had been received to reopen the previously denied claim of service connection for a low back disorder; however, the RO confirmed and continued the denial of the claim on the merits.  That rating action also denied service connection for epididymitis, service connection for depression secondary to the service-connected hearing loss and tinnitus, and compensation under the provisions of 38 U.S.C.A. § 1151 for a low back disorder.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2005.  A transcript of that hearing has been associated with the claims folder.  

On December 1, 2006, the Veteran testified at a hearing before a Veterans Law Judge sitting in Washington, DC.  A transcript of the videoconference hearing is of record.  

In a July 2007 decision, the Board denied the Veteran's claim for compensation for a low back disorder under the provisions of 38 U.S.C.A. § 1151; the Board also remanded the claims of service connection for epididymitis and depression to the RO for additional development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 decision, the Court set aside the Board's July 2007 decision, which also had denied claims to reopen service connection for disability of the feet and asthma, and remanded the case to the Board for readjudication consistent with the memorandum decision.  In August 2010, the Board denied the claims regarding the feet and asthma and remanded three claims for further development.  (The application to reopen a claim of service connection for a low back disorder was not addressed.)  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2011.  

The Veterans Law Judge who conducted the December 2006 hearing is no longer employed at the Board.  In a March 2010 letter, the Board advised the Veteran that it would afford him the opportunity to provide testimony before another Veterans Law Judge.  He was also advised that he was to respond within 30 days if he wanted another hearing and that if no response were received within the prescribed time period, the Board would assume that he did not want another hearing.  The Veteran did not respond to the March 2010 letter.  

The Veteran's back disorder claim has been characterized as an application to reopen a previously denied claim because this issue was addressed in a December 1998 rating decision that the Veteran did not appeal.  Although the claim was denied in 1998 because it was not well grounded, and while the Veterans Claims Assistance Act of 2000 (VCAA) allowed for such claims to be re-adjudicated on motion made within 2 years of the enactment of the VCAA, no such motion was made.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for a back disorder, the Board as a fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  (By the decision below, the claim is reopened.  The underlying claim of service connection is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  By a rating action in December 1998, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for a back disorder; the Veteran did not appeal.  

2.  The evidence associated with the claims file subsequent to the December 1998 rating decision is not cumulative or redundant of evidence previously of record, and it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder.  

3.  The Veteran does not have a current diagnosis of epididymitis.  

4.  The Veteran does not have diagnosed depression that is attributable to military service or was caused or made worse by service-connected tinnitus and/or hearing loss.  

5.  On October 19, 2003, the Veteran was a resident at a VA domiciliary when he fell while mopping the floors.  

6.  At the time of the fall on October 19, 2003, the Veteran was not undergoing hospital care, medical or surgical treatment, or examination furnished by VA, and was not undergoing training and rehabilitative services as part of an approved rehabilitative program under Chapter 31 or in a compensated work therapy program under 38 U.S.C.A. § 1718.  

7.  The Veteran does not have an additional low back disorder that was caused by hospital care, medical or surgical treatment, or examination furnished by VA, or was proximately caused by the training and rehabilitation services provided by VA or by participation in a compensated work therapy program.  


CONCLUSIONS OF LAW

1.  Evidence received since a final December 1998 rating decision is new and material; the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

2.  The Veteran does not have epididymitis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The Veteran does not have depression or other psychiatric disability that is the result of disease or injury incurred in or aggravated during active military service; such disability is not proximately due to or the result of service-connected tinnitus and/or hearing loss.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).  

4.  The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a low back disability have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2003 from the RO to the Veteran, which was issued prior to the RO decision in July 2004.  Additional letters were issued in December 2005, August 2007, August 2009, September 20009, and December 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The criteria for new and material evidence and the basis of the 1998 final denial, as required under Kent, were provided.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity to submit additional evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither the Veteran or his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the service connection issues.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law and Regulations

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55(2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

III.  Background

The Veteran entered active duty in April 1981.  His enlistment examination, conducted in November 1980, was negative for any complaints, findings or diagnoses of epididymitis, low back disorder, or depression; clinical evaluation of the spine and genitourinary system was reported as normal.  The Veteran was seen at a health clinic in January 1982, with complaints of pimple-like formation on the left side of the scrotum; he had no discharge or burning sensation.  The assessment was herpes zoster.  In August 1982, the Veteran complained of nagging backache intermittently for the past one and a half years.  The Veteran also complained of penile discharge and genital warts.  The assessment was nonspecific urethritis.  He was next seen in October 1983 with complaints of low back pain and stiffness for the previous 24 hours; the assessment was low back pain.  When seen in January 1984, the Veteran complained of pain in the groin of one week duration.  The assessment was possible epididymitis.  On the occasion of his separation examination, in April 1984, the Veteran indicated that he was in good health except for back pain; clinical evaluation of the spine and the genitourinary system was reported as normal.  

At the time of his initial VA examination in July 1984, the Veteran complained of recurrent back pain.  Examination of the genitourinary system revealed no significant abnormality.  X-ray study of the lumbar spine revealed a normal curvature, and the range of motion in the spine was normal.  The assessment was that there was no disability of the lumbar spine.  

By a rating action in August 1984, service connection was granted for defective hearing, evaluated as 0 percent disabling, effective April 21, 1984.  That rating action denied a claim for service connection for a back disorder; this determination was based on a finding that a back disorder was not shown on the then-recent VA examination.  The Veteran was notified of this decision and of his appellate rights by letter dated in August 1984.  A notice of disagreement with that determination was received in April 1985, and a Statement of the Case was issued in April 1985; however, the Veteran did not thereafter perfect an appeal of that decision.  

Subsequently, in June 1998, the Veteran sought to reopen his claim of entitlement to service connection for a back disorder.  By a rating action in December 1998, the RO denied the attempt to reopen the claim for service connection for a back disorder, based on a finding that the there was no evidence that the claimed condition existed.  The Veteran did not appeal that decision.  

The Veteran's claim for service connection for epididymitis and depression on a secondary basis (VA Form 21-4138) was received in September 2003; he also sought to reopen his claim of service connection for a back disorder.  Submitted in support of the Veteran's claims were VA progress notes dated from January 2002 to October 2003.  These records show that the Veteran received clinical attention and treatment for chronic low back pain and defective hearing.  An MRI, performed in November 2001, revealed mild spinal canal stenosis at L4-5 with right lateral superiorly extruded disk with associated right L4 nerve root impingement.  An ear, nose, and throat (ENT) consultation, dated in February 2003, reflected an assessment of subjective tinnitus.  A radiographic report, dated in September 2003, indicates that the Veteran had been seen for complaints of scrotal pain; an ultrasound of the scrotum revealed a varicocele in the left hemiscrotum, a small hydrocele on the left and prominent epididymis bilaterally.  

Among these records is a consultation request, dated October 30, 2003, which reported that the Veteran had an unwitnessed fall on October 19, 2003 and was subsequently seen in the emergency room.  It was noted that X-rays of the entire spine were negative and the Veteran was returned to the domiciliary with pain medication and no restrictions on his activity.  The Veteran confined himself to a wheelchair and stated that his back was too sore to get up and walk.  An MRI on October 28, 2003 had significant changes from the one done in 2001.  The Veteran also reported lower extremity weakness and numbness, and he reported one episode of urinary incontinence.  A urology clinic note, dated in September 2003 indicates that the Veteran was seen for result of an ultrasound of the scrotum; he had been having intermittent mild to severe pain and swelling in his testicles, which was chronic.  The Veteran reported some difficulty urinating, but that was secondary to benign prostatic hypertrophy, for which he was taking medication; he denied dysuria, hematuria or penile discharge.  He also denied fever, chills, and night sweats.  An MRI of the lumbar spine, dated October 28, 2003, revealed a right paracentral disc protrusion superimposed on diffuse disc bulge at L3-4 and L4-5; severe right neural foraminal stenosis at L4-5; and no significant canal stenosis or annular tear at L4-L5; and disc dessication and loss of disc height at L4-L5, L3-L4 and L5-S1.  

Of record are several lay statements, dated in October 2003, from individuals who reported witnessing the Veteran's fall in the shower room in the domiciliary on October 19, 2003.  In a statement in support of the claim, dated in October 2003, the Veteran indicates that he was mopping the floor at 2D VA medical center in Little Rock on October 19, 2003, when he fell and injured his back.  The Veteran indicated that he had been deemed to be a fall risk and should not have been required to do that type of work.  The Veteran indicated that he is now in a wheelchair as a result of his fall and back injury.  

By a rating action in November 2003, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective August 7, 2003.  

An MRI of the lumbar spine, performed in February 2005 revealed mild degenerative changes in the lumbar spine with spur formation and narrowing of the L4/L5 and L5/S1 disc spaces.  A treatment note dated in January 2006 indicates that the Veteran was discharged on December 31, 2005; the discharge diagnoses were depression, substance dependence, and cocaine.  

Submitted in support of the Veteran's claim was a memorandum regarding the fall and prevention program at the Central Arkansas Veterans HC System.  

At his personal hearing in December 2005, the Veteran maintained that he did not have any problems with epididymo-orchitis prior to military service.  The Veteran indicated that he developed a problem diagnosed as epididymitis in service, which continued after service and was a recurring problem.  The Veteran also maintained that his depression was caused by his service-connected hearing loss and tinnitus.  The Veteran indicated that he started receiving treatment for tinnitus in 2003; he noted that he began receiving treatment for depression also in 2003.  The Veteran explained that, in the first VA facility, a determination was made that he was a fall risk; he was given a wrist band and was kept from doing certain jobs.  The Veteran indicated that he was not assigned too many duties for fear that he would fall.  The Veteran related that he was subsequently sent to level 2 where he had to do certain assignments to stay on that level; when he was assigned to housekeeping, which involved mopping the floors, he asked for a sitting job and was turned down.  The Veteran stated that he told them that he was a fall risk and walked with a cane; he even showed them the wrist band but he was told that in order to stay in the program he had to mop the floors.  The Veteran indicated that he had no choice to mop the floors or he would be homeless.  The Veteran related that he did the mopping and ended up falling down; no one at the facility saw him fall, but two people in the dorm with him have noted that he fell down.  The Veteran noted that, prior to the fall, he had received a shot in each foot from the doctor at the podiatry clinic; he stated that he could not really walk for 2 days but he had to do his job.  The Veteran indicated, as a result of the fall, he sustained a fractured disc in his back.  The Veteran maintained that he fall aggravated his back condition.  

At his hearing in December 2006, the Veteran indicated that he was placed in the homeless resident program and was told that he had to mop the floor in order to remain in the program; he was afraid of being put back on the street.  The Veteran reported that he had been doing the job for two weeks before he fell; he then told them that he could not work and he was kicked out of the program.  The Veteran stated that he had excruciating pain in the back, but it took them three days to get him an MRI.  The Veteran contended that he began experiencing problem with epididymitis during service; he stated that he experienced voiding and urinating problems as well as swelling in the groin during service.  The Veteran reported that the problems continued throughout service, and it continued to bother him until the present day.  The Veteran indicated that he has been told that he has epididymitis.  The Veteran maintained that he developed depression as a result of his hearing loss because he felt ashamed when he wore the hearing aid as he felt that people were looking at him.  The Veteran indicated that he has been diagnosed with and is being treated for depression.  

Received in August 2007 were VA progress notes dated from January 2006 to March 2007 reflecting treatment for chronic low back pain.  A VA hospital discharge summary, dated in January 2006, reflect diagnoses of degeneration of the lumbosacral spine, intervertebral disc, back pain, prostatic hypertrophy, sensorineural hearing loss, hydrocele, and depression.  

Subsequently received were VA treatment reports dated from November 2005 to September 2009, which show that the Veteran received clinical attention and treatment for chronic low back pain and bilateral scrotal pain.  A March 2009 progress note indicates that the Veteran had an accident in the hospital as a "fall patient;" he fell while mopping.  He was paralyzed and needed pain medication.  An admission evaluation note, dated in September 2007, reflects an assessment of adjustment disorder, NOS.  An ultrasound of the scrotum in May 2009 revealed small bilateral hydroceles and varicoceles; there was no evidence of testicular mass or torsion.  A July 2009 VA progress note reflecting a finding of adjustment disorder with mixed anxiety and depressed mood.  During a clinical visit in August 2009, the Veteran was diagnosed with mild to moderate testalgia.  

Received in December 2009 were treatment reports from the Rehabilitation and recovery center dated from February 2009 to November 2009.  These records reflect treatment primarily for a mental disorder, diagnosed as adjustment disorder with mixed anxiety and depressed mood.  

The Veteran was afforded a VA examination for evaluation of his spine in September 2010.  It was noted that the Veteran first injured his back in 1981, playing flag football when he was tackled.  He reported that he had intermittent discomfort with it, which was minimal.  He then reported a fall when he was in the homeless program at the VA in 2003.  The fall was not witnessed; he initially complained of knee and testicular pain.  He later complained of back pain.  MRIs from that time in 2003, 2005, and 2009 were all reviewed and showed progressive degenerative changes, which include narrowing at L5-S1 and disc disease there as well as multilevel degenerative disease in a L4-5 disc off to the right side as well as spinal stenosis.  His files are replete with numerous complaints in various areas orthopedically including knee, neck and low back.  He complained of his back pain being 9 on a scale of 1 to 10.  Following a physical examination and x-ray study of the back, the Veteran was given a diagnosis of chronic lumbar sprain with spinal stenosis and multilevel disc disease and spondylosis.  The examiner noted that the Veteran's complaints are greater than the objective findings regarding his lumbar spine examination.  The examiner opined that it was less likely than not that any additional low back disorder occurred when the Veteran was seen in 2003 following an alleged fall while domiciled at the VA's homeless program.  The MRI studies were noted, and it was the examiner's opinion that his back disorder was not worsened based on his alleged incident.  

A VA examination for evaluation of mental disorders was conducted in October 2010.  At that time, it was noted that the Veteran was not in any mental health treatment and took no psychotropic medications.  The Veteran began the examination stating that he does not like to be around people; he reports that being around people makes him aggravated and he gets into arguments.  The Veteran stated that his mood was okay because he was not around people.  The Veteran reported occasional difficulty sleeping because of the ringing in his ears; he did report napping during the day and generally felt rested.  Following a mental status examination, the examiner reported a diagnosis of depressive disorder NOS.  There was nothing in the Veteran's current evaluation or in the claims folder that would suggest that the Veteran's very mild depression was in any way related to his hearing loss or tinnitus.  It was the examiner's opinion that the Veteran's depressive disorder is less likely as not related to his hearing loss and tinnitus.  The examiner added that he found no evidence of other psychiatric disorders other than the polysubstance abuse and dependence in early remission.  

The Veteran was also afforded a genitourinary examination in June 2011.  The Veteran reported that he was seen in 1981 or 1982 while stationed in California with swelling of his scrotum.  He stated that it would be painful and both sides would swell; he was told to wear a jockey strap and take aspirin.  The Veteran indicated that the swelling would last two or three days and then resort back to normal; he described it as a recurring problem.  The examiner noted that the Veteran has been evaluated by VA, and he has had scrotal ultrasounds to evaluate chronic recurrent testicular pain.  The scrotal ultrasounds have shown very small bilateral hydroceles and varicoceles, which have been unchanged since a scrotal ultrasound in 2005.  There was no evidence of testicular mass or torsion, and no evidence of epididymitis.  The examiner noted that, in reviewing the records, he could find no documentation of epididymitis while the Veteran was on active duty.  He did find, in 1982, where the Veteran was treated for nonspecific urethritis with tetracycline, but no mention was made of scrotal swelling or pain.  He stated that he is sexually active.  Following an examination, the examiner reported a diagnosis of history of bilateral testalgia.  The examiner stated that he was unable to find evidence in the records of epididymitis and he found no evidence of epididymitis at the present time.  His multiple scrotal ultrasounds have failed to demonstrate epididymitis.  He has very small hydroceles and varicoceles, but no tumors, torsions or epididymitis.  

IV.  Analysis-Claim to Reopen

As noted above, a claim for service connection for a back disorder was initially denied by the RO in August 1984.  The Veteran was informed of the decision in an August 1984 notification letter.  A notice of disagreement with that determination was received in April 1985, and a Statement of the Case was issued in April 1985; however, the Veteran did not thereafter perfect an appeal of that decision.  Thus, the decision became final.  

The evidence of record at the time of the August 1984 rating decision included the STRs and the results of VA examination in July 1984.  The STRs showed that the Veteran was treated on several occasions for complaints of back pain and stiffness; however, x-ray study of the back was reported as normal.  The VA examination report noted that no disability was found in the lumbar spine.  In August 1984, the RO denied the Veteran's claim for service connection for a back disorder based on a finding that there was no evidence of a back disorder.  

Subsequently, in June 1998, the Veteran sought to reopen his claim of entitlement to service connection for a back disorder.  The Veteran failed to report for a VA examination scheduled in November 1998.  By a rating action in December 1998, the RO denied the claim for service connection for a back disorder based on a finding that the there was no evidence that the claimed condition existed.  

Because the Veteran did not appeal the December 1998 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after December 1998 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76(1995).  

The Board finds that the evidence received since the December 1998 rating decision is both new and material.  In the instant case, the additional evidence includes a current diagnosis of chronic lumbar sprain with degenerative disc disease.  In the December 1998 rating decision, it was essentially found that there was no evidence of a back disorder.  Thus, evidence of a current disability was not previously of record and the new medical evidence as described above is relevant and establishes a previously unestablished fact-current disability.  For this reason, the Board finds that new and material has been submitted.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

V.  Analysis-Service Connection

Service connection may be granted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

If a veteran serves 90 days or more of active, continuous service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2009); Splane v. West, 216 F.3d 1058, 1067-69(Fed. Cir. 2000) (holding that the presumptions set out in 38 U.S.C.A. § 1112 apply to pre-service disabilities, as well as to disabilities first manifested after service).  The presumption may be rebutted by affirmative and competent evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With respect to secondary service connection claims, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439  (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) the lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Epididymitis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for epididymitis.  The service treatment records show that the Veteran was diagnosed with probable epididymitis in January 1984.  However, the remainder of the service treatment records was negative for any residuals thereof.  On the occasion of his separation examination, in April 1984, the Veteran indicated that he was in good health except for back pain; clinical evaluation of the genitourinary system was normal.  

The post-service medical evidence shows that the Veteran continued to receive clinical attention for complaints of testicular and scrotal pain; however, those records do not reflect a diagnosis of epididymitis.  Significantly, following the VA examination in June 2011, the examiner stated that he was unable to find evidence in the records of epididymitis and he found no evidence of epididymitis at the present time.  He noted that the Veteran's multiple scrotal ultrasounds have failed to demonstrate epididymitis; he stated that the studies show that he has very small hydroceles and varicoceles, but no tumors, torsions or epididymitis.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, there is no competent evidence that shows the existence of chronic epididymitis in service or at any time after service (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353(Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In this case, the competent evidence indicates that the Veteran's 1984 episode of possible epididymitis resolved without residual disability.  This is supported by the lack of findings of any episode subsequently in service or in the post-service years up to the present.  

The Board has considered the Veteran's assertions that his claimed epididymitis is related to military service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465(1994).  However, to the extent that the Veteran ascribes his claimed condition to service and not to any other etiology, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492(1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles).  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is no medical evidence of record establishing current diagnosis of epididymitis, there cannot be a discussion as to whether there exists a medical nexus between military service and the Veteran's claimed epididymitis.  Thus, service connection for epididymitis is not warranted.  

As set forth above, in the absence of a showing of a current disability, there can be no valid claim for service connection.  Under these circumstances, the Board concludes that service connection for epididymitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


B.  Depression

Regarding establishing service connection based on a direct relationship to military service, the Board notes that although the Veteran has a current diagnosis of depression, the service treatment records contain no indication of treatment or complaints related to the depression, or any other psychiatric disability, and the earliest diagnosis of depression in the record is not until 2005, over 20 years after discharge.  Further, there is no medical evidence of record which establishes a nexus between the Veteran's currently diagnosed depression and his time spent on active duty.  

In regards to secondary service connection, there is simply no medical evidence of record that establishes that the Veteran's currently diagnosed depression was caused or made worse by his service-connected disabilities.  On the contrary, following a VA examination in October 2010, the examiner stated that there was nothing in the Veteran's current evaluation or in the claims folder that would suggest that his very mild depression is in any way related to his hearing loss or tinnitus.  It was the examiner's opinion that the Veteran's depressive disorder was less likely as not related to his hearing loss and tinnitus.  The examiner added that he found no evidence of other psychiatric disorders other than the polysubstance abuse and dependence.  

The Veteran has repeatedly contended that his depression was caused or aggravated by the stigma of wearing hearing aids as a result of his hearing loss, and by the constant noise caused by his tinnitus.  Though the Veteran may attest to symptoms he has experienced, he is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay person, the Veteran simply does not have the necessary medical training and/or expertise to make a diagnosis or determine the cause of his depression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board concludes that the most probative evidence of record does not link the Veteran's depression to military service or to his service-connected tinnitus or hearing loss either by way of direct causation or by aggravation.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, the Board concludes that service connection for depression, to include as secondary to tinnitus and hearing loss is not warranted.  

VI.  Analysis-Compensation under 38 U.S.C.A. § 1151

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 1151(a)  for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361(c) (3).  

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health- care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health-care provider would have foreseen.  38 C.F.R. § 3.361(d).  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to the Veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c) (1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

In this case, the basis of the Veteran's claim is that he injured his low back while mopping floors at a VA domiciliary as a participant in the homeless program.  His statements in this regard are credible and supported by the evidence, including several lay statements from individuals who resided at the VA domiciliary, dated in October 2003, all of whom claim to have witnessed the fall.  The Veteran was treated for a low back injury from the fall.  However, he is not entitled to compensation under 38 U.S.C.A. § 1151 for a low back injury because such additional disability was not 'caused by' VA hospital care, medical or surgical treatment, or examination.  

The Board observes that in order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 100(2005).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

In the Loving case, the veteran was undergoing a VA examination when a metal ceiling grate or panel fell on him.  In that case, the Court held that the claimed knee injury resulting from the fallen grate was coincidental to the examination, and not caused by it, and concluded that the Veteran's claim for compensation under 38 U.S.C.A. § 1151 "lies beyond the ambit of section 1151."  Loving, 19 Vet. App. at 100-101.  In support of its conclusion in the Loving case, the Court made reference to the case of Sweitzer v. Brown, 5 Vet. App. 503(1993), in which the Court had affirmed a Board decision which denied 38 U.S.C.A. § 1151 benefits for a veteran who had claimed that, while he was waiting for a VA examination, an unidentified patient in a motorized wheelchair struck the claimant in the lower torso, and knocked him to the ground.  The Court, in Sweitzer, held that 38 U.S.C.A. § 1151 contemplated recovery only for disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination.  

In Sweitzer, the Court emphasized that 38 U.S.C.A. § 1151 "does not address disabilities that are merely coincidental with the receipt of VA treatment or which are not the result of actions by the VA." Id.  at 505.  The Court noted that the legislative history reinforced the conclusion that compensation under 38 U.S.C. § 1151 is to be awarded only for an increase in disability that is the result of action by VA, and not from a coincidental event.  Id.; see also VAOPGCPREC 7-97 (Jan. 29, 1997) (the provisions of 38 U.S.C.A. § 1151 effective prior to October 1, 1997, do not cover injuries which were merely incurred during or coincident with hospitalization but not as a result of hospitalization).  Although 38 U.S.C.A. § 1151 was amended in 1997 to add the element of fault, the intent of Congress to provide compensation for disability related to VA treatment or examination has not changed.  

The initial question which must be addressed is whether the claimed injury and resulting additional low back disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, or was caused by training and rehabilitative services as part of an approved rehabilitative program under Chapter 31 or in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151; Loving v. Nicholson, 19 Vet. App. 96(2005).  

In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. at 100.  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Id at 101.  

The Board finds that the Veteran's claim lies beyond the ambit of 38 U.S.C.A. § 1151.  The evidence of record does not demonstrate that the Veteran was undergoing hospital care, medical or surgical treatment, or examination by a VA employee or at a VA facility at the time the additional disability was incurred.  The record indicates that the Veteran slipped and fell while mopping floors when he was in the homeless program at a VA domiciliary.  There is no evidence to suggest that the Veteran was in the course of being provided hospital care, medical or surgical treatment, or examination by a VA employee or at a VA facility at the time the injury occurred.  Further, there is no evidence to suggest that cleaning at a VA domiciliary was a form of hospital care, medical or surgical treatment or examination.  

Even though the Veteran was a resident of a VA domiciliary, this cannot be considered to be VA hospital care, medical or surgical treatment or examination under 38 U.S.C.A. § 1151.  With regard to the meaning of 38 U.S.C.A. § 1151, the Board finds it significant that Congress did not include the term "domiciliary care."  Moreover, after examination of the statutory and regulatory language, the Board concludes that the terms "hospital care" and "domiciliary care" have separate meanings.  

Chapter 17 of title 38, United States Code, which governs VA's provision of medical services, employs the term "hospital care" in several provisions, and defines "hospital care" to refer to "medical services rendered in the course of the hospitalization."  38 U.S.C. § 1701(5).  38 C.F.R. § 17.30(b) defines "domiciliary care" as the furnishing of a home to a veteran, embracing the furnishings of shelter, food, clothing, and other comforts of home, including necessary medical services.  The term further includes travel and incidental expenses pursuant to § 17.143.  It appears clear that the terms are intended to have different meanings.  In view of the distinction between "hospital care" and "domiciliary care," both in ordinary parlance and in the context of applicable VA laws and regulations, the terms simply do not have the same meaning.  The Board notes that while it is certainly possible for a veteran to undergo medical treatment while a resident at a VA domiciliary, the facts in the present case show that the Veteran was not undergoing medical treatment at the time of the incident, but was mopping floors.  The facts show that the injury was coincidental to residing at a VA domiciliary and the injury was not caused by the actual provision of hospital care, medical or surgical treatment or examination at the VA domiciliary.  

The Board acknowledges that benefits under § 1151 may also be granted for disability proximately caused by the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C. Chapter 31, or by participation in a program (known as "compensated work therapy program") under 38 U.S.C.A. § 1718 (therapeutic and rehabilitative activities).  38 U.S.C.A. § 1151(a) (2).  To establish that the provision of training and rehabilitation services or a compensated work therapy program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or compensated work therapy program provided or authorized by VA proximately caused the disability or death.  The veteran must have been participating in such training, services, or compensated work therapy program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a compensated work therapy program under 38 U.S.C.§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or compensated work therapy program that VA provided or authorized.  38 C.F.R. § 3.361.  

In the present case, there is no evidence that the Veteran was participating in training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C. Chapter 31 when the injury occurred.  In this case, the Veteran does not contend, nor is there any evidence that the Veteran was participating in a compensated work therapy program under 38 U.S.C.A. § 1718 at the time of the injury.  

In conclusion, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for an additional low back disability due to falling at a VA domiciliary on October 19, 2003 is not warranted.  The preponderance of the evidence shows that the injury did not occur when the Veteran was undergoing hospital care, medical or surgical treatment, or examination furnished by VA, or training or rehabilitative services as part of an approved rehabilitative program under Chapter 31 or in a compensated work therapy program under 38 U.S.C.A. § 1718.  Thus, the preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation for additional low back disability due to falling at a VA domiciliary on October 19, 2003.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  



ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a low back disorder is reopened; to this limited extent, the Veteran's appeal is granted.  

Service connection for epididymitis is denied.  

Service connection for depression, to include as secondary to service-connected tinnitus and/or hearing loss, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disorder is denied.  


REMAND

Having determined that the Veteran's claim of entitlement to service connection for a back disorder is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  

While there are current diagnoses of a back disorder and notations of treatment for back pain in the Veteran's service treatment records, it is presently not clear whether the Veteran actually suffers from a current back disorder that is traceable to his military service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In the present case, there is evidence of in-service complaints of low back pain and evidence of a back disorder, currently diagnosed as lumbar sprain with degenerative disc disease.  In addition, the Veteran has testified to chronic low back pain symptomatology since separation from service.  The Court has stated that the third McLendon element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  However, there is presently insufficient evidence for the Board to adjudicate this claim, and as such, a VA examination is necessary before appellate review may proceed.  See id.  

To clarify the nature and etiology of the Veteran's current back disorder, he should be scheduled for a VA examination, to include a nexus opinion.  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Veteran should undergo a VA examination for the purpose of clarifying the etiology of any current back disorder.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of each current low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  All appropriate diagnostic tests and studies should be conducted.  The examiner should be asked to delineate all current disorders of the low back identified on examination.  If any congenital or developmental defects of the back are identified, the examiner should indicate whether there is evidence of any superimposed injury to the low back during service which resulted in a chronic low back disability.  For any acquired back disability identified on examination, the examiner should indicate whether it is at least as likely as not that such disability is related to the Veteran's period of military service or any incident therein.  The examiner should provide a complete rationale for all opinions rendered.  The examiner should also state what sources were consulted in forming the opinion.  The Board would also find it useful if the examiner would specifically address the findings and opinion reflected in the September 2010 VA spine examination in the discussion of his or her own opinion.  The examiner should also specify the reasons for accepting or rejecting the Veteran's statements of continuity of back symptoms since military service.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  Thereafter, the AOJ should re-adjudicate the claim of service connection for a low back disorder on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369(1999).  

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


